Case 17-31795               Doc 1670         Filed 03/23/21 Entered 03/23/21 07:44:25                Desc Main
                                             Document Page 1 of 51

     FILED & JUDGMENT ENTERED
            Steven T. Salata


                March 23 2021


         Clerk, U.S. Bankruptcy Court
        Western District of North Carolina
                                                                                     _____________________________
                                                                                               Laura T. Beyer
                                                                                       United States Bankruptcy Judge


                               UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF NORTH CAROLINA
                                     CHARLOTTE DIVISION


In re                                                              Chapter 11

BESTWALL LLC,1                                                     Case No. 17-31795 (LTB)
                                     Debtor.


    ORDER PURSUANT TO BANKRUPTCY RULE 2004 DIRECTING SUBMISSION OF
       PERSONAL INJURY QUESTIONNAIRES BY PENDING MESOTHELIOMA
      CLAIMANTS AND GOVERNING THE CONFIDENTIALITY OF RESPONSES

           This matter came before the Court on Debtor’s Motion for Order Pursuant to Bankruptcy

Rule 2004 Directing Submission of Personal Injury Questionnaires By Pending Mesothelioma

Claimants (Dkt. 1236) (hereinafter, the “Motion”), filed by the above-captioned debtor and

debtor-in-possession (the “Debtor” or “Bestwall”).2 Based upon a review of the Motion, the

further submissions of the parties,3 the evidence presented, and the arguments of counsel at the


1    The last four digits of the debtor’s (the “Debtor” or “Bestwall”) taxpayer identification number are 5815. The
     Debtor’s address is 133 Peachtree Street, N.E., Atlanta, Georgia 30303.
2    Capitalized terms not otherwise defined herein shall have the meanings given to them in the Motion.
3    The parties submitted the following with respect to the Motion: Objection of the Official Committee of Asbestos
     Claimants to Debtor’s Motion for Order Pursuant to Bankruptcy Rule 2004 Directing Submission of Personal
     Injury Questionnaires by Pending Mesothelioma Claimants (Dkt. 1326); Buck Law Firm’s Clients’ Joinder to
     Objection Filed by the Official Committee of Asbestos Claimants to Debtor’s Motion for Order Pursuant to
     Rule 2004 Directing Submission of Personal Injury Questionnaires by Pending Mesothelioma Claimants (Dkt.
     1329); Objection of the Future Claimants’ Representative to Debtor’s Motion for Order Pursuant to
     Bankruptcy Rule 2004 Directing Submission of Personal Injury Questionnaires by Pending Mesothelioma
     Claimants (Dkt. 1331); Joinder to Objection Filed by the Official Committee of Asbestos Claimants to Debtor’s
     Motion for Order Pursuant to Bankruptcy Rule 2004 Directing Submission of Personal Injury Questionnaires
     by Pending Mesothelioma Claimants (Dkt. 1333); Reply in Support of Debtor’s Motion for Order Pursuant to

                                                        -1-
Case 17-31795         Doc 1670       Filed 03/23/21 Entered 03/23/21 07:44:25                   Desc Main
                                     Document Page 2 of 51



hearing before the Court on January 21, 2021, and for the reasons stated in the Court’s bench

ruling at the hearing on March 4, 2021 (which are incorporated herein by reference), the Court

concludes that the Bestwall LLC Mesothelioma Claim Questionnaire (the “Questionnaire”) is

discovery relevant to estimation of the asbestos liability of the Debtor and the negotiation,

formulation, and confirmation of a section 524(g) plan of reorganization that will be accepted by

at least 75% of current asbestos claimants who vote on the plan (a “Plan”) and hereby ORDERS,

ADJUDGES, AND DECREES that:

       1.      This Court has jurisdiction over the Motion pursuant to 28 U.S.C. §§ 157 and

1334. The Motion is a core proceeding pursuant to 28 U.S.C. § 157.

       2.      The Motion is GRANTED on the terms and conditions set forth herein. All

objections to the relief granted herein are OVERRULED. This Court has authority to order the

use of the Questionnaire pursuant to Federal Rule of Bankruptcy Procedure 2004, and use of the

Questionnaire is the most efficient way to proceed and avoid undue burden.

       3.      The Questionnaire attached to this Order as Exhibit A and incorporated herein by

reference is approved; provided, however, that modifications to the Questionnaire may be made

without further order of the Court on the written consent of Bestwall, Georgia-Pacific LLC


   Bankruptcy Rule 2004 Directing Submission of Personal Injury Questionnaires By Pending Mesothelioma
   Claimants (Dkt. 1352); Buck Law Firm’s Clients’ Supplemental Objection to Debtor’s Motion for Order
   Pursuant to Rule 2004 Directing Submission of Personal Injury Questionnaires By Pending Mesothelioma
   Claimants (Dkt. 1507); Supplement to the Objection of the Future Claimants’ Representative to Debtor’s
   Motion for Order Pursuant to Bankruptcy Rule 2004 Directing Submission of Personal Injury Questionnaires
   By Pending Mesothelioma Claimants (Dkt. 1509); Supplemental Brief and Objection of the Official Committee
   of Asbestos Claimants to (I) Debtor’s Motion for Order Pursuant to Bankruptcy Rule 2004 Directing
   Submission of Personal Injury Questionnaires By Pending Mesothelioma Claimants and (II) Debtor’s Motion
   for Bankruptcy Rule 2004 Examination of Asbestos Trusts (Dkt. 1511); Statement of Interest on Behalf of the
   United States of America Regarding Estimation of Asbestos Claims (Dkt. 1557); The Official Committee of
   Asbestos Claimants Response to United States Statement of Interest (Dkt. 1581); Debtor’s Omnibus
   Supplemental Reply in Support of (I) Debtor’s Motion for Bankruptcy Rule 2004 Examination of Asbestos
   Trusts and (II) Debtor’s Motion for Order Pursuant to Bankruptcy Rule 2004 Directing Submission of Personal
   Injury Questionnaires By Pending Mesothelioma Claimants (Dkt. 1565); Supplement of the Future Claimants’
   Representative Regarding Due Process Issues (Dkt. 1613); The Official Committee of Asbestos Claimants’
   Post-Hearing Brief Regarding Estimation-Related Motions (Dkt. 1614); Debtor’s Supplemental Brief on
   Discovery and Limiting Motions (Dkt. 1615).

                                                    -2-
Case 17-31795       Doc 1670      Filed 03/23/21 Entered 03/23/21 07:44:25             Desc Main
                                  Document Page 3 of 51



(“New GP”), the Official Committee of Asbestos Personal Injury Claimants (the “ACC”), and

the Future Claimants’ Representative (the “FCR” and, collectively with the Debtor and the

ACC, the “Parties”).

       4.      Every person who alleges a claim against Bestwall based on a diagnosis of

mesothelioma on or before May 1, 2020 that arose, in whole or in part, from alleged exposure to

joint compound products that (a) contained asbestos either as a constituent ingredient or an

alleged contaminant and (b) were manufactured and sold by the Debtor or its predecessors

(including the former Georgia-Pacific LLC (“Old GP”)) on or before December 31, 1977 (for

purposes of this Order, a “Pending Mesothelioma Claimant,” and each claim asserted by such

party, a “Pending Mesothelioma Claim”) is required to complete and return the Questionnaire,

pursuant to the deadlines set forth in paragraph 5 below.

       5.      The following service procedures, deadlines, and requirements shall apply:

               a.      On or before March 26, 2021, Donlin, Recano and Company, Inc., the

                       Debtor’s claims, noticing, and balloting agent (the “Claims Agent”) shall

                       serve a copy of the Questionnaire (with the list of products contained in

                       the instructions) and this Order, via direct U.S. mail, postage prepaid, on

                       counsel of record in underlying personal injury litigation for all Pending

                       Mesothelioma Claimants indicated as such in Debtor’s claims database.

                       Bestwall shall provide counsel with a list containing each mesothelioma

                       claimant in Bestwall’s claims database represented by that firm with a

                       claim status of “open,” “dismissed but not documented,” “inactive,”

                       “resolved but not finalized,” or “settled but not documented,” listing the

                       full name of the claimant and last four digits of his or her Social Security



                                                -3-
Case 17-31795   Doc 1670     Filed 03/23/21 Entered 03/23/21 07:44:25             Desc Main
                             Document Page 4 of 51



                 number and assigning a unique numerical identifier (the “Bestwall PIQ

                 ID”) to each such claimant. Pending Mesothelioma Claimants shall use

                 the Bestwall PIQ ID, where available, in responding to the Questionnaire.

                 Bestwall also shall serve a copy of the Questionnaire and this Order on

                 any other counsel who (according to the Debtor’s claims database) have

                 ever represented an asbestos claimant against the Debtor and whose

                 addresses are reasonably available to the Debtor. Bestwall shall directly

                 serve Pending Mesothelioma Claimants indicated as such in Debtor’s

                 claims database and who are not represented by counsel if the identities

                 and addresses of those claimants are known. Bestwall shall promptly file a

                 certificate of service and provide the ACC and the FCR with an electronic

                 copy of the service list. The Claims Agent shall offer a secure electronic

                 portal for the completion of the Questionnaire (the “Portal”), including

                 the ability to upload required or supporting documentation, and shall

                 provide notice of the address for the Portal in the cover letter transmitting

                 the Questionnaire to counsel. The Claims Agent shall provide the

                 opportunity to download a copy of the Questionnaire (in fillable PDF

                 form) and this Order from the Portal.

          b.     Responses to the Questionnaire, whether in electronic or paper form,

                 including all attachments thereto, and all trust claim forms submitted by

                 Pending Mesothelioma Claimants pursuant to the Questionnaire or

                 obtained from any asbestos personal injury trust (“Trust”) pursuant to the




                                          -4-
Case 17-31795           Doc 1670        Filed 03/23/21 Entered 03/23/21 07:44:25                      Desc Main
                                        Document Page 5 of 51



                          optional authorization form incorporated in the Questionnaire,4 are

                          referred to below as “Questionnaire Responses.”

                 c.       All Pending Mesothelioma Claimants may submit their Questionnaire

                          Responses and any attachments in paper form or by uploading electronic

                          copies of the responses through the Portal.

                 d.       If a Pending Mesothelioma Claimant chooses to submit the Questionnaire

                          Response and any attachments through the Portal, he or she shall complete

                          and submit the Questionnaire Response no later than July 26, 2021.

                 e.       If a Pending Mesothelioma Claimant chooses to submit the Questionnaire

                          Response and any attachments in paper form, he or she shall complete and

                          submit the Questionnaire Response and deposit it and any attachments in

                          the U.S. Mail (prepaid), postmarked no later than July 26, 2021 (or

                          received by hand delivery or overnight courier by that date), addressed as

                          follows:

                          If sent by U.S. Mail, send to:

                          Donlin, Recano & Company, Inc.
                          Re: Bestwall LLC
                          P.O. Box 199043 Blythebourne Station
                          Brooklyn, NY 11219

                          If sent by hand delivery or overnight courier, send to:

                          Donlin, Recano & Company, Inc.
                          Re: Bestwall LLC
                          6201 15th Avenue
                          Brooklyn, NY 11219



4   The authorization form is set forth as Exhibit 1 to the Questionnaire and is entitled “Claimants’ Optional
    Authorization for Debtor’s Counsel to Obtain Trust Records.” It is referred to below in this Order as the
    “Authorization.”

                                                        -5-
Case 17-31795   Doc 1670     Filed 03/23/21 Entered 03/23/21 07:44:25               Desc Main
                             Document Page 6 of 51



          f.     The Claims Agent shall produce all Questionnaire Responses to the

                 Parties, their respective bankruptcy counsel and special counsel (the

                 “Bankruptcy Counsel”), and their respective retained asbestos claims

                 experts. The Claims Agent may make such production on a rolling basis as

                 Questionnaire Responses are received.

          g.     No Questionnaire Responses shall be disseminated or disclosed, whether

                 in written or electronic form, to any person other than (i) the Parties; (ii) a

                 law firm rendering legal services to a Party in connection with estimation

                 of the Debtor’s asbestos liability or in negotiating, formulating, and

                 confirming a Plan (the “Permitted Uses”) in this bankruptcy case, and

                 each such law firm’s employees, agents, and representatives who are

                 personally involved in rendering services in connection with the Permitted

                 Uses; (iii) any Party’s consulting or testifying experts, and members of

                 their staff, who are personally involved in rendering services to a Party in

                 connection with the Permitted Uses; (iv) any person who testifies at a

                 deposition or hearing in connection with the Permitted Uses, and for

                 whose examination or cross-examination reference to a Questionnaire

                 Response is relevant; (v) third-party service companies providing outside

                 photocopying, graphic production services, or litigation support services to

                 counsel or experts in connection with the Permitted Uses; (vi) the Claims

                 Agent and any of its employees, agents, or representatives rendering

                 services in connection with the Permitted Uses; (vii) the Court, including

                 secretaries, judicial assistants, law clerks, and other clerical staff; and



                                           -6-
Case 17-31795   Doc 1670    Filed 03/23/21 Entered 03/23/21 07:44:25             Desc Main
                            Document Page 7 of 51



                 (viii) court reporters, stenographers, or videographers who record

                 deposition or other testimony in connection with the Permitted Uses;

                 provided, however, that the right of access to Questionnaire Responses

                 hereby conferred on the foregoing persons is subject to the conditions

                 precedent set forth in paragraph 5.h. immediately below.

          h.     Any person exercising a right of access to Questionnaire Responses

                 granted by this Order shall thereby consent, and be deemed to consent, to

                 be bound by this Order and shall thereby submit, and be deemed to

                 submit, to the exclusive jurisdiction and venue of this Court for any

                 dispute pertaining to the interpretation or enforcement of this Order.

                 Without limitation of the generality of the foregoing sentence, as a

                 condition of the right of access to Questionnaire Responses conferred by

                 paragraph 5.g. above, every entity described in subparts (ii) through (viii)

                 of paragraph 5.g. shall execute a joinder in the form annexed to this Order

                 as Exhibit B.1 or Exhibit B.2. Exhibit B.1 shall be executed on the part of

                 corporations, partnerships, companies, or firms whose employees,

                 representatives, or agents will receive access to Questionnaire Responses

                 in the performance of the firm’s duties with respect to this bankruptcy

                 case. Exhibit B.2 shall be signed in an individual capacity by individuals

                 (such as witnesses or self-employed experts) who receive a right of access

                 to Questionnaire Responses under paragraph 5.g. above in their individual

                 capacities, rather than as employees, agents, or representatives of a firm.




                                         -7-
Case 17-31795       Doc 1670      Filed 03/23/21 Entered 03/23/21 07:44:25               Desc Main
                                  Document Page 8 of 51



               i.     Bestwall is authorized to serve subpoenas under Bankruptcy Rule 9016 on

                      the Trusts listed in the Authorization form, and their claims processing

                      facilities, to obtain claim forms pursuant to Authorizations returned as part

                      of Questionnaire Responses. The subpoenas may request claim forms

                      submitted to the Trusts or claims processing facilities by (i) claimants

                      matching the last name and full social security number of the claimant or

                      Injured Party contained in the Authorization, and (ii) claimants matching

                      the claimant or Injured Party first or middle initial and last name and last

                      four digits of the social security number in the Authorization (in both

                      cases, deleting from last names and first or middle initial punctuation

                      marks, prefixes (Mr., Miss, Ms., etc.), suffixes (Sr., Jr., III, IV, etc.), and

                      any other words that do not constitute part of the name (“executor,”

                      “deceased,” “dec,” etc.) but that may be contained in the name field, and

                      also closing spaces between parts of a name (i.e., “Van” or “De”)). An

                      electronic signature on the Authorization submitted through the Portal or

                      in other electronic form shall be treated as equivalent to a physical

                      signature. The Trusts and claims processing facilities shall not be subject

                      to any actions, claims, or demands by claimants or any other parties as a

                      result of their good faith compliance with this Order, the subpoenas, and

                      the matching protocol contained therein.

       6.      Questionnaire Responses shall be confidential in accordance with this Order and

treated as such without need of any special designation by or on behalf of the responding

Pending Mesothelioma Claimants. Any entity granted access to Questionnaire Responses as



                                                -8-
Case 17-31795        Doc 1670      Filed 03/23/21 Entered 03/23/21 07:44:25             Desc Main
                                   Document Page 9 of 51



provided in this Order must maintain the confidentiality of the same in a manner consistent with

the obligations and restrictions imposed herein.

       7.      Pending Mesothelioma Claimants and the Parties shall have standing to enforce

the protections afforded to Questionnaire Responses by this Order.

       8.      As a precautionary measure, but not as a precondition to protection, the Claims

Agent shall stamp the first page of any written Questionnaire Responses with the following

legend: “CONFIDENTIAL – SUBJECT TO CONFIDENTIALITY ORDER AND USE

RESTRICTIONS.”

       9.      Any entity that receives access to Questionnaire Responses as provided in this

Order shall provide for physical, managerial, and electronic security thereof such that

Questionnaire Responses are reasonably maintained and secured, ensuring that they are safe

from unauthorized access or use during utilization, transmission, and storage.

       10.     Except as otherwise ordered by the Court, the Questionnaire Responses, and any

analyses, conclusions, summaries, excerpts, or redacted copies derived therefrom, and any

knowledge obtained therefrom, shall be used only for purposes of the Permitted Uses.

       11.     For the avoidance of doubt, neither Questionnaire Responses nor any analyses,

conclusions, summaries, excerpts, or redacted copies derived therefrom may be (a) publicly

disclosed except pursuant to this Order; (b) used as a disclosed or undisclosed source in any

article, study, research, editorial, publication, presentation or scholarly work, or in any lobbying,

materials developed in connection with proposed legislation, or legislation; (c) incorporated into

or merged with any preexisting database that is to be used or maintained for any purpose other

than this bankruptcy case, or (d) used in connection with the defense or resolution of any

asbestos personal injury claim outside of this bankruptcy case.



                                                -9-
Case 17-31795        Doc 1670      Filed 03/23/21 Entered 03/23/21 07:44:25             Desc Main
                                   Document Page 10 of 51



       12.     If Questionnaire Responses maintained or converted to electronic form are

incorporated into or merged with any preexisting electronic information or database for purposes

of this bankruptcy case (a “Merged Database”), the Merged Database must itself be treated as

confidential to the same extent as the underlying Questionnaire Responses themselves, and shall

be subject to the same use restrictions that this Order imposes on the Questionnaire Responses

themselves. Any Merged Database relied upon by any expert submitting a report pursuant to

Federal Rules of Bankruptcy Procedure 7026 or 9014 shall be produced to the other Parties no

later than ten days after such report is served on the other Parties.

       13.     Nothing in this Order shall restrict any person’s right to make lawful use of:

               a.      any discrete data set or materials that came into the possession of such

                       person lawfully and free of any confidentiality obligation;

               b.      any exhibit or other document that is placed on the public record in this

                       bankruptcy case in conformity with the restrictions set forth in paragraph

                       14 below or the Agreed Protective Order Governing Confidential

                       Information (Dkt. 337), or any data or material that is or becomes publicly

                       available other than by a breach of this Agreement; or

               c.      any discrete data set or materials developed by or on behalf of such person

                       independent of any Questionnaire Responses.

       14.     If, in the course of this bankruptcy case, any Party intends to offer into evidence

or otherwise use Questionnaire Responses in connection with testimony, argument, or filings in

this Court, or any reviewing court, such Party shall provide at least ten days written notice to the

Pending Mesothelioma Claimant or Pending Mesothelioma Claimants who provided the

Questionnaire Response (via counsel, where applicable) and may not divulge Questionnaire



                                                - 10 -
Case 17-31795        Doc 1670      Filed 03/23/21 Entered 03/23/21 07:44:25              Desc Main
                                   Document Page 11 of 51



Responses except when the following conditions are met: (a) such information is relevant to this

bankruptcy case; (b) there is no reasonable manner to use such information without disclosing

Questionnaire Responses; and (c) such Party has redacted or filed a proper motion to seal (or, in

the case of categories (iii) and (vi) sought Court approval through a motion with notice to

affected Pending Mesothelioma Claimants to introduce) (i) Social Security numbers (except last

four digits), (ii) dates of birth (except year), (iii) names and addresses of claimant, claimant

family members, and identifiable minors (except for their initials), (iv) financial account

numbers (except last four digits), (v) medical information (except claimed disease, such as

‘pleural mesothelioma,’ ‘peritoneal mesothelioma,’ and diagnosis date), and (vi) settlement

amounts. Nothing herein shall prohibit an expert for any Party from using or referring to

Questionnaire Responses in such expert’s report, or testifying concerning Questionnaire

Responses in open court, so long as such testimony or report does not reveal the information

described in categories (i) through (vi) of the previous sentence, and further, no notice to

Pending Mesothelioma Claimants or their counsel is required and such testimony or report may

refer to settlement amounts so long as they are not linked to a claimant or law firm.

       15.     If an entity granted access to Questionnaire Responses pursuant to this Order

receives a subpoena, interrogatory, or other request for the production or disclosure of any

Questionnaire Response, in whole or in part, to a third party (a “Third-Party Discovery

Demand”), including a governmental or other regulatory body, such entity (a “Discovery

Target”) shall provide prompt written notice of any such request or requirement to the Pending

Mesothelioma Claimant or Pending Mesothelioma Claimants who provided the information

requested (via counsel, where applicable), with copies to counsel to the Parties, so that any of

them may seek a protective order or other appropriate remedy or waive compliance with the



                                                - 11 -
Case 17-31795        Doc 1670      Filed 03/23/21 Entered 03/23/21 07:44:25             Desc Main
                                   Document Page 12 of 51



provisions of this Order. Pending a timely effort to obtain such a protective order or other

remedy to prevent the requested production or disclosure, or written waiver by the Pending

Mesothelioma Claimant and each of the Parties of the right to seek such an order or remedy, the

Discovery Target shall interpose an objection to the Third-Party Discovery Demand on the basis

of this Order. If a motion for protective order is filed in this Court, a Discovery Target’s

obligations to comply with such Third-Party Discovery Demand are stayed and the Discovery

Target shall be restrained from providing Questionnaire Responses to such third party.

       16.     Within the one-year anniversary of the date of substantial consummation of a

confirmed chapter 11 plan of reorganization for the Debtor (a “Plan”), each entity that has

received Questionnaire Responses shall destroy such Questionnaire Responses, including all

physical copies and all electronically stored versions thereof, in a commercially reasonable

manner and continue to be bound by the terms and obligations imposed by this Order, and shall

certify such destruction in writing to respective counsel of record for Debtor, the Reorganized

Debtor, the ACC, and the FCR; provided, however, that the obligations of this paragraph shall

not apply to copies of pleadings and exhibits filed under seal with this Court, or to file copies in

the possession of counsel of record for the Pending Mesothelioma Claimants or for the Parties of

papers prepared in connection with this bankruptcy case (e.g., pleadings, transcripts, interview or

document summaries, internal memoranda, written communications with professionals, experts,

and witnesses, depositions and exhibits thereto, court papers, and other papers prepared, created,

or served in connection with this bankruptcy case); and provided further that the obligations of

this paragraph may be superseded and rendered inoperative if and to the extent that a confirmed

Plan specifically authorizes a particular entity to turn over Questionnaire Responses to an

asbestos settlement trust created pursuant to the Plan.



                                                - 12 -
Case 17-31795        Doc 1670     Filed 03/23/21 Entered 03/23/21 07:44:25              Desc Main
                                  Document Page 13 of 51



       17.     Any person who seeks relief from any provision of this Order shall do so by

motion in this Court on notice to the Parties and the Pending Mesothelioma Claimants potentially

affected by the relief sought. The movant shall bear the burden of showing good cause for the

requested relief.

       18.     This Court shall retain exclusive jurisdiction to interpret, apply, and enforce this

Order to the full extent permitted by law.




This Order has been signed electronically.                    United States Bankruptcy Court
The Judge’s signature and court’s seal
appear at the top of the Order




                                               - 13 -
Case 17-31795   Doc 1670   Filed 03/23/21 Entered 03/23/21 07:44:25   Desc Main
                           Document Page 14 of 51



                            Exhibit A (Questionnaire)




                                      - 14 -
        Case 17-31795       Doc 1670     Filed 03/23/21 Entered 03/23/21 07:44:25            Desc Main
                                         Document Page 15 of 51


                Bestwall LLC Mesothelioma Claim Questionnaire
PURPOSE OF QUESTIONNAIRE

The U.S. Bankruptcy Court for the Western District of North Carolina has authorized Bestwall LLC
(“Bestwall” or the “Debtor”), a successor in interest to the former Georgia-Pacific LLC (“Old GP”), to issue
this Bestwall Mesothelioma Claim Questionnaire (“Questionnaire”) to every person who alleges a claim
against Bestwall based on a diagnosis of mesothelioma on or before May 1, 2020 (a “Pending Mesothelioma
Claimant”) that arose, in whole or in part, from alleged exposure to joint compound products that (a) contained
asbestos either as a constituent ingredient or an alleged contaminant (for example, allegedly asbestos-containing
talc) and (b) were manufactured and sold by the Debtor or its predecessors (including Old GP) on or before
December 31, 1977 (the “Pre-1978 Joint Compound Products”). The Pre-1978 Joint Compound Products are
the following products manufactured at various times by the former Bestwall Gypsum Co. (“Old Bestwall”)
between 1956 and 1965 or Old GP between 1965 and 1977:

       •       All Purpose Joint Compound (manufactured by Old GP)
       •       Bedding Compound (manufactured by Old Bestwall, Old GP)
       •       Central Mix (manufactured by Old GP)
       •       Ready Mix (manufactured by Old Bestwall, Old GP)
       •       Joint Compound (manufactured by Old Bestwall, Old GP)
       •       Speed Set/One Day (manufactured by Old Bestwall, Old GP)
       •       Topping Compound (manufactured by Old Bestwall, Old GP)
       •       Triple Duty Joint Compound (manufactured by Old GP)

Each person meeting these qualifications is referred to below in this Questionnaire as a “Pending Mesothelioma
Claimant.”

The Debtor is pursuing reorganization in a Chapter 11 case in the Bankruptcy Court, referred to as In re
Bestwall LLC, Case No. 17-31795 (Bankr. W.D.N.C.). The Bankruptcy Court has granted the Debtor’s motion
under Federal Rule of Bankruptcy Procedure 2004 to issue this Questionnaire.

The purpose of this discovery is to obtain complete and up-to-date information about each Pending
Mesothelioma Claim with respect to the topics noted below. If you are a Pending Mesothelioma Claimant, you
must provide accurate, complete, and timely responses to this Questionnaire.

All information provided in response to this Questionnaire will be treated as confidential. The uses and further
disclosure of such information shall be restricted in accordance with the Order Pursuant to Bankruptcy Rule
2004 Directing Submission of Personal Injury Questionnaires by Pending Mesothelioma Claimants and
Governing the Confidentiality of Responses, dated ___________, 2021 (the “Order”). A copy of that Order
[Dkt. No. ___] is provided with this Questionnaire.
        Case 17-31795       Doc 1670     Filed 03/23/21 Entered 03/23/21 07:44:25            Desc Main
                                         Document Page 16 of 51

INFORMATION FOR PENDING MESOTHELIOMA CLAIMANTS

If you are a Pending Mesothelioma Claimant, you are directed to complete and submit this Questionnaire on or
before July 26, 2021.

You may upload your completed Questionnaire responses and any attachments electronically through an
electronic portal (the “Portal”) supported by Donlin, Recano and Company, Inc., whom the Debtor has retained
as its Claims Administrator. Access to this system and upload instructions are available at
https://www.donlinrecano.com/bestwall-piq-form. If you elect to upload your responses and any attachments
electronically, please do so on the Portal no later than July 26, 2021.

You may submit your Questionnaire electronically on the Portal in one of two ways. First, you may submit your
Questionnaire by using the field-by-field submission form available on the Portal and uploading any
attachments. Second, you may upload a Questionnaire completed offline and any attachments on the Portal. To
facilitate this second option, a fillable PDF version of the Questionnaire is available for download from the
Portal, in which you may type responses to the Questionnaire if you choose.

In the alternative, you have the option of submitting your completed Questionnaire responses and any
attachments by mail. If this is your preference, please deposit your completed Questionnaire, along with any
attachments, in the U.S. Mail (and include the required postage) postmarked no later than July 26, 2021, or
received by hand delivery or overnight courier by that date, addressed as follows:

       If sent by U.S. Mail, send to:
       Donlin, Recano & Company, Inc.
       Re: Bestwall LLC
       P.O. Box 199043 Blythebourne Station
       Brooklyn, NY 11219

       If sent by hand delivery or overnight courier, send to:
       Donlin, Recano & Company, Inc.
       Re: Bestwall LLC
       6201 15th Avenue
       Brooklyn, NY 11219

Counsel for each Pending Mesothelioma Claimant listed as such in the Debtor’s database has been provided a
unique numerical identifier for such claimant (the “Bestwall PIQ ID”). If counsel has received such a number,
please insert it where requested in the Questionnaire and in the online Portal submission (if submitted online).




                                                        2
          Case 17-31795        Doc 1670     Filed 03/23/21 Entered 03/23/21 07:44:25             Desc Main
                                            Document Page 17 of 51

LIST OF QUESTIONNAIRE SECTIONS AND INSTRUCTIONS
INDUSTRY CODES

      -     Contains reference codes for industry in which alleged exposure occurred for use in completing Part 6.

PART 1: STATUS OF BESTWALL CLAIM

  -       Provide information about the status of the Pending Mesothelioma Claimant’s claim against Bestwall. If
          you are not a Pending Mesothelioma Claimant, but are listed as such in the Debtor’s database and thus
          receive a unique numerical identifier, you must answer this section and complete Parts 2, 3, and 4, but
          you are not required to answer the rest of the Questionnaire.

PARTS 2, 3, 4: INJURED PARTY INFORMATION, RELATED CLAIMANT INFORMATION, LAW
FIRM INFORMATION

  -       In Part 2, provide identifying information for the person diagnosed with mesothelioma (the “Injured
          Party”).
  -       Only complete Part 3 if the claimant (the plaintiff) is a “Related Claimant,” rather than the Injured Party.
          Provide identifying information for the Related Claimant, including the Related Claimant’s relationship
          to the Injured Party.
  -       As used in this Questionnaire, the term “Related Claimant” means a person who is not the Injured Party
          but who is making a claim based on or derived from the Injured Party’s mesothelioma, either in a
          representative capacity (e.g., the personal representative of the Injured Party’s estate suing for the
          Injured Party’s injuries), or in an independent capacity (e.g., a family member suing for his or her own
          losses based on the alleged personal injury to or wrongful death of the Injured Party).
  -       As used in this Questionnaire, “claimant” means the Pending Mesothelioma Claimant, whether the
          Injured Party or the Related Claimant.
  -       In Part 4, provide contact information for the law firm that represents the claimant in responding to the
          Questionnaire. Also provide the identity of any other law firms that represent the claimant with respect
          to asbestos claims, whether in lawsuits, in making claims against trusts established to pay claims against
          bankrupt asbestos defendants (“Trusts”), or otherwise.

PART 5: INFORMATION ON MESOTHELIOMA DIAGNOSIS

  -       Provide diagnosis information related to the alleged injury and/or death of the Injured Party.
  -          Part 11 below for required documents.

PART 6: ALLEGED EXPOSURE

  -       In Part 6A, identify whether the claimant alleges the Injured Party was exposed to asbestos from Pre-
          1978 Joint Compound Products. Then, answer the questions with respect to the Injured Party’s
          occupational and non-occupational alleged exposures to asbestos from Pre-1978 Joint Compound
          Products.
  -       In Part 6B, answer the questions with respect to the Injured Party’s occupational and non-occupational
          alleged exposures to asbestos from all products for which Bestwall is not responsible (“Other
          Exposure(s)”) (including products such as talc alleged to contain asbestos that may not have been
          intentionally added). The products for which Bestwall is responsible are the same products for which
          Old GP was responsible.
  -       In Part 6, “secondary” exposure means alleged exposure when another person who worked with or
          around asbestos-containing products (the “Primary Exposed Person”) brought home asbestos fibers on
          his or her clothes. In the case of secondary exposure, list information for jobs and non-occupational
                                                           3
      Case 17-31795        Doc 1670     Filed 03/23/21 Entered 03/23/21 07:44:25                Desc Main
                                        Document Page 18 of 51

      contexts where primary exposure allegedly occurred and provide the required information regarding the
      Primary Exposed Person’s alleged exposure.
  -   See below for “Option to Respond by Producing Documents,” and Part 11 for required documents.

PART 7: INJURED PARTY’S ECONOMIC LOSS INFORMATION

  -   Provide the information requested in Part 7 regarding the Injured Party’s alleged economic losses and
      dependents.
  -   See below for “Option to Respond by Producing Documents,” and Part 11 for required documents.

PART 8: LITIGATION AND OTHER CLAIMS RELATED TO THE INJURED PARTY’S ALLEGED
ASBESTOS EXPOSURE

  -   Provide the information requested in Part 8 regarding all payments received from Trusts and entities that
      are not Trusts (e.g., other defendants).
  -   Then, for every lawsuit based on the Injured Party’s mesothelioma (or any other asbestos-related
      condition, whether or not Bestwall or Old GP was a defendant in the lawsuit), provide the requested
      information in Part 8A and complete Tables A, B, and C.
  -   See below for “Option to Respond by Producing Documents,” and Parts 10 and 11 for required
      documents.

OPTION TO RESPOND BY PRODUCING DOCUMENTS (APPLICABLE TO PARTS 6, 7, AND 8)

  -   In lieu of providing a written response to Part 6, 7, or 8, or any particular question included therein, you
      may submit verified complaints, interrogatory responses, deposition transcripts of plaintiffs and/or
      product identification witnesses, bankruptcy trust claim forms, or expert reports that provide true and
      complete information responsive to the questions answered by this alternative means.

PART 9: CERTIFICATION

  -   Either the claimant or the claimant’s attorney must sign the appropriate certification.

PART 10: ATTACHMENT OF TRUST CLAIM FORMS

  -   The claimant must submit copies of all Trust claim forms submitted by or on behalf of the claimant or
      Injured Party to Trusts listed in Table B (or the electronic equivalent if submitted electronically), along
      with any attached documents such as deposition transcripts, affidavits, invoices, etc. Alternatively, the
      claimant may execute the authorization attached as Exhibit 1 for Bestwall to obtain the claim forms and
      their attachments directly from the Trusts.

PART 11: ATTACHMENT OF OTHER CASE DOCUMENTS REQUIRED

  -   If in the possession of the claimant or claimant’s counsel, the claimant must attach copies of the
      following documents or upload them through the Portal:
           o All depositions taken in any lawsuits listed in Part 8A that relate in any way to the Injured
               Party’s alleged exposures to asbestos or asbestos-containing products;
           o All written discovery (including interrogatories and responses to requests for admission) you or
               your attorney have answered on your behalf in any of the lawsuits listed in Part 8A;
           o All expert reports produced by any party in any lawsuit listed in Part 8A;
           o Social Security printout and copy of union employment records (where applicable); and
           o Copy of medical records (or autopsy report) confirming diagnosis of mesothelioma.

                                                        4
       Case 17-31795      Doc 1670     Filed 03/23/21 Entered 03/23/21 07:44:25           Desc Main
                                       Document Page 19 of 51



                                            Industry Codes
                                      (use when completing Part 6)

Code Industry                                         Code      Industry

 I-1   Non-occupational/do-it-yourself (DIY)         Transportation
                                                       I-19     Truck transportation
Mining/extraction
                                                       I-20     Rail transportation
 I-2   Asbestos mining
 I-3   Non-metallic mining other than asbestos       Utilities and waste management services
 I-4   Metal ore mining                                I-21     Electric and gas utilities and distribution
 I-5   Oil and gas extraction                          I-22     Water, sewer, steam, air-conditioning,
                                                                heating, and irrigation systems
Construction                                           I-23     Sewage and water treatment facilities
 I-6   Construction (residential)                      I-24     Asbestos abatement
 I-7   Construction (commercial)
 I-8   Construction (industrial)                     Military
 I-9   Municipal/infrastructure construction           I-25     U.S. Navy
                                                       I-26     Other Armed Forces, Military Reserves, or
Manufacturing/repairing                                         National Guard Branch
 I-10 Asbestos product manufacturing
                                                     Other services and professionals
 I-11 Textile, yarn, thread, fabric, and knitting
      mills/manufacturing                              I-27     Automotive repair and maintenance
 I-12 Pulp, paper, and paperboard                      I-28     Gasoline stations
      mills/manufacturing                              I-29     Commercial and industrial machinery and
 I-13 Chemical/petroleum refining                               equipment repair and maintenance
 I-14 Cement, concrete, lime, and gypsum/drywall       I-30     Architectural, engineering, and related
      products manufacturing                                    services
 I-15 Blast furnaces and steel mills
                                                     Other
 I-16 Iron, aluminum, and other metals
      foundries/mills/manufacturing                    I-31     Other (describe; use for any other industry
 I-17 Ship and boat building and repairing                      in categories above or in any other category)
 I-18 Motor vehicles and motor vehicle equipment
      manufacturing
Case 17-31795   Doc 1670   Filed 03/23/21 Entered 03/23/21 07:44:25   Desc Main
                           Document Page 20 of 51
Case 17-31795   Doc 1670   Filed 03/23/21 Entered 03/23/21 07:44:25   Desc Main
                           Document Page 21 of 51




                                                                                  _
Case 17-31795   Doc 1670   Filed 03/23/21 Entered 03/23/21 07:44:25   Desc Main
                           Document Page 22 of 51
Case 17-31795   Doc 1670       Filed 03/23/21 Entered 03/23/21 07:44:25   Desc Main
                               Document Page 23 of 51




                (mm/dd/yyyy)                         (mm/dd/yyyy)
Case 17-31795   Doc 1670   Filed 03/23/21 Entered 03/23/21 07:44:25   Desc Main
                           Document Page 24 of 51
Case 17-31795   Doc 1670       Filed 03/23/21 Entered 03/23/21 07:44:25   Desc Main
                               Document Page 25 of 51


                (mm/dd/yyyy)                       (mm/dd/yyyy)




                               to




                               to




                               to




                               to




                               to
Case 17-31795   Doc 1670   Filed 03/23/21 Entered 03/23/21 07:44:25   Desc Main
                           Document Page 26 of 51
Case 17-31795   Doc 1670   Filed 03/23/21 Entered 03/23/21 07:44:25   Desc Main
                           Document Page 27 of 51
Case 17-31795   Doc 1670   Filed 03/23/21 Entered 03/23/21 07:44:25   Desc Main
                           Document Page 28 of 51
        Case 17-31795       Doc 1670     Filed 03/23/21 Entered 03/23/21 07:44:25             Desc Main
                                         Document Page 29 of 51




If you wish to produce documents instead of providing a written response, see “Option to Respond by Producing
Documents” on page above, and follow the instructions set forth there and on page under “Information for Pending
Mesothelioma Claimants.”

                                   (fill in appropriate lawsuit # from PART 8A)
                                                              (fill in appropriate Case Number from PART 8A)
Case 17-31795   Doc 1670   Filed 03/23/21 Entered 03/23/21 07:44:25   Desc Main
                           Document Page 30 of 51
Case 17-31795   Doc 1670   Filed 03/23/21 Entered 03/23/21 07:44:25   Desc Main
                           Document Page 31 of 51
Case 17-31795   Doc 1670   Filed 03/23/21 Entered 03/23/21 07:44:25   Desc Main
                           Document Page 32 of 51
Case 17-31795   Doc 1670   Filed 03/23/21 Entered 03/23/21 07:44:25   Desc Main
                           Document Page 33 of 51
Case 17-31795   Doc 1670   Filed 03/23/21 Entered 03/23/21 07:44:25   Desc Main
                           Document Page 34 of 51
Case 17-31795   Doc 1670   Filed 03/23/21 Entered 03/23/21 07:44:25   Desc Main
                           Document Page 35 of 51
Case 17-31795   Doc 1670   Filed 03/23/21 Entered 03/23/21 07:44:25   Desc Main
                           Document Page 36 of 51
Case 17-31795   Doc 1670   Filed 03/23/21 Entered 03/23/21 07:44:25   Desc Main
                           Document Page 37 of 51
Case 17-31795   Doc 1670   Filed 03/23/21 Entered 03/23/21 07:44:25   Desc Main
                           Document Page 38 of 51
Case 17-31795   Doc 1670   Filed 03/23/21 Entered 03/23/21 07:44:25   Desc Main
                           Document Page 39 of 51
Case 17-31795   Doc 1670   Filed 03/23/21 Entered 03/23/21 07:44:25   Desc Main
                           Document Page 40 of 51
Case 17-31795   Doc 1670   Filed 03/23/21 Entered 03/23/21 07:44:25   Desc Main
                           Document Page 41 of 51
Case 17-31795   Doc 1670   Filed 03/23/21 Entered 03/23/21 07:44:25   Desc Main
                           Document Page 42 of 51
Case 17-31795   Doc 1670   Filed 03/23/21 Entered 03/23/21 07:44:25   Desc Main
                           Document Page 43 of 51
Case 17-31795   Doc 1670   Filed 03/23/21 Entered 03/23/21 07:44:25   Desc Main
                           Document Page 44 of 51
Case 17-31795   Doc 1670   Filed 03/23/21 Entered 03/23/21 07:44:25   Desc Main
                           Document Page 45 of 51
Case 17-31795   Doc 1670   Filed 03/23/21 Entered 03/23/21 07:44:25   Desc Main
                           Document Page 46 of 51
Case 17-31795   Doc 1670   Filed 03/23/21 Entered 03/23/21 07:44:25   Desc Main
                           Document Page 47 of 51
Case 17-31795       Doc 1670     Filed 03/23/21 Entered 03/23/21 07:44:25          Desc Main
                                 Document Page 48 of 51



 EXHIBIT B.1 TO ORDER PURSUANT TO BANKRUPTCY RULE 2004 DIRECTING
    SUBMISSION OF PERSONAL INJURY QUESTIONNAIRES BY PENDING
 MESOTHELIOMA CLAIMANTS AND GOVERNING THE CONFIDENTIALITY OF
                                RESPONSES
                            Re: In re Bestwall LLC
                           Case No. 17-31795 (LTB)
                       United States Bankruptcy Court
                  for the Western District of North Carolina


Instructions: This joinder must be executed by an authorized representative of any
corporation, partnership, company, or firm required to execute a joinder pursuant to
paragraph 5.h of the above-referenced Order.

                             ACKNOWLEDGEMENT

       On behalf of my employer, _____________________________________ [name of
employer] (“Employer”), I and other employees, agents, and representatives of Employer may
be given access to Questionnaire Responses. Each and every Questionnaire Response constitutes
confidential and protected information in connection with the above-referenced Order Pursuant
to Bankruptcy Rule 2004 Directing Submission of Personal Injury Questionnaires by Pending
Mesothelioma Claimants and Governing the Confidentiality of Responses (the “Questionnaire
Order”), entered by the United States Bankruptcy Court for the Western District of North
Carolina (the “Bankruptcy Court”) in the above-referenced chapter 11 case. Capitalized terms
used in this Acknowledgment but not otherwise defined herein shall have the meanings ascribed
to them in the Questionnaire Order.

        I have read the Questionnaire Order on behalf of Employer as part of performing its
duties to ___________________________________________________ [name of the Party or
other client for whom Employer is rendering services in connection with the bankruptcy case]. I
understand the conditions and obligations of confidentiality, and use restrictions, that the
Questionnaire Order makes applicable to Questionnaire Responses. By my signature below,
Employer, for itself and all of its employees, agents, and representatives who receive access to
Questionnaire Responses, hereby accepts and agrees to be bound by, and to abide by, those
conditions, obligations, and restrictions. On Employer’s behalf, I represent that Employer has
made, or will make the Questionnaire Order and this joinder known in advance to all of
Employer’s employees, agents, and representatives who are to receive access to Questionnaire
Responses, so that they will be on notice of Employer’s duties in connection therewith and their
own responsibilities to ensure compliance with the Questionnaire Order.

       Employer, its employees, agents, and representatives will not disclose any Questionnaire
Responses to any person not authorized by the Questionnaire Order, or further order of the
Bankruptcy Court, to receive such information. They will not use Questionnaire Responses for
any purpose other than those permitted by the Questionnaire Order, except as may be specifically
authorized by further order of the Bankruptcy Court pursuant to paragraph 17 of the
Questionnaire Order.


                                             - 15 -
Case 17-31795       Doc 1670     Filed 03/23/21 Entered 03/23/21 07:44:25            Desc Main
                                 Document Page 49 of 51



       Pursuant to paragraph 16 of the Questionnaire Order, Employer will destroy or cause to
be destroyed all Questionnaire Responses within one year of the date of substantial
consummation of a confirmed Chapter 11 plan of reorganization for the Debtor (the “Plan”), and
will promptly certify such destruction in writing to counsel of record for the Debtor, the
Reorganized Debtor, the ACC, and the FCR, unless relieved of that obligation by a specific
provision of the Plan authorizing Employer to turn over Questionnaire Responses to an asbestos
settlement trust created pursuant to the Plan.

        Employer and I (in my individual capacity and my capacity as a representative of
Employer) consent to the exclusive jurisdiction and venue of the Bankruptcy Court for any
action to interpret, apply, and enforce the terms of the Questionnaire Order and this joinder.

       I represent that I am duly authorized to execute this joinder on behalf of Employer.

                             By:
                             Print Name:
                             Title:
                             Employer:
                             Address:

                             Dated:
                             Relationship to Employer:




                                              - 16 -
Case 17-31795       Doc 1670     Filed 03/23/21 Entered 03/23/21 07:44:25            Desc Main
                                 Document Page 50 of 51



 EXHIBIT B.2 TO ORDER PURSUANT TO BANKRUPTCY RULE 2004 DIRECTING
    SUBMISSION OF PERSONAL INJURY QUESTIONNAIRES BY PENDING
 MESOTHELIOMA CLAIMANTS AND GOVERNING THE CONFIDENTIALITY OF
                            RESPONSES

                                    Re: In re Bestwall LLC
                                   Case No. 17-31795 (LTB)
                               United States Bankruptcy Court
                          for the Western District of North Carolina


Instructions: This joinder must be executed by any individual required to execute a joinder in
his or her individual capacity pursuant to paragraph 5.h of the above-referenced Order (for
example, a self-employed expert or a witness).


                              ACKNOWLEDGEMENT


       I may be given access to certain confidential and protected information in connection
with the above-referenced Order Pursuant to Bankruptcy Rule 2004 Directing Submission of
Personal Injury Questionnaires by Pending Mesothelioma Claimants and Governing the
Confidentiality of Responses (the “Questionnaire Order”), entered by the United States
Bankruptcy Court for the Western District of North Carolina (the “Bankruptcy Court”) in the
above-referenced Chapter 11 case.

        I have read the Questionnaire Order. Capitalized terms used in this joinder but not
otherwise defined herein shall have the meanings ascribed to them in the Questionnaire Order. I
understand the conditions and obligations of confidentiality, and use restrictions, that the
Questionnaire Order makes applicable to Questionnaire Responses and hereby accept and agree
to be bound by, and to abide by, those conditions, obligations, and restrictions.

       I will not disclose any Questionnaire Responses to any person not authorized by the
Questionnaire Order, or further order of the Bankruptcy Court, to receive such information. I
will not use Questionnaire Responses for any purpose other than those permitted by the
Questionnaire Order, except as may be specifically authorized by further order of the Bankruptcy
Court pursuant to paragraph 17 of the Questionnaire Order.

        Pursuant to paragraph 16 of the Questionnaire Order, I will destroy all Questionnaire
Responses within one year of the date of substantial consummation of a confirmed Chapter 11
plan of reorganization for the Debtor (the “Plan”), and will promptly certify such destruction in
writing to counsel of record for the Debtor, the Reorganized Debtor, the ACC, and the FCR,
unless relieved of that obligation by a specific provision of the Plan authorizing me to turn over
Questionnaire Responses to an asbestos settlement trust created pursuant to the Plan.




                                              - 17 -
Case 17-31795      Doc 1670     Filed 03/23/21 Entered 03/23/21 07:44:25           Desc Main
                                Document Page 51 of 51




        I consent to the exclusive jurisdiction and venue of the Bankruptcy Court for any
action to interpret, apply, and enforce the terms of the Questionnaire Order and this joinder.

                             By:
                             Print Name:
                             Title:
                             Employer:
                             Address:

                             Dated:




                                             - 18 -
